Exhibit 10.36

 

CONFIDENTIAL

EXECUTION COPY

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into as of September 3,
2013 between Ingredion Incorporated, a Delaware corporation with its corporate
offices at 5 Westbrook Corporate Center, Westchester, Illinois  60154 (the
“Company”), and Julio dos Reis (the “Consultant”).

 

WHEREAS, the Consultant and the Company decided to mutually end their corporate
relationship and Consultant’s employment with the Company’s subsidiary in
Argentina, Ingredion Argentina S.A., effective on December 31, 2013.

 

WHEREAS, the Consultant has served as Senior Vice President and President, South
America Ingredient Solutions, of the Company.

 

WHEREAS, the Company desires to continue to receive the benefit of the
Consultant’s valuable knowledge and experience with the Company by retaining the
Consultant to serve as a consultant to the Company.

 

WHEREAS, the Consultant desires to accept such position, upon the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

 

1.                                      Mutual Separation Agreement.  Ingredion
Argentina S.A. and the Consultant agree to enter into a mutual separation
agreement on or before December 31, 2013; in order to end the employment and
corporate relationship set forth above effective at the close of business on
December 31, 2013.  Consistently, the Consultant contemporaneously will resign
from his position with the Company as Senior Vice President and President, South
America Ingredion Solutions, and, except as otherwise provided in this
Agreement, from all other positions the Consultant holds as an officer or member
of the board of directors of any of the Company’s subsidiaries or affiliates. 
Nothing herein shall negate, alter or limit the terms of the Mutual Separation
Agreement.

 

2.                                      Term of Agreement.  The Company hereby
agrees to retain the Consultant as a consultant, and the Consultant hereby
agrees to be retained by the Company, upon the terms and subject to the
conditions hereof for the period commencing on January 1, 2014, (the “Effective
Date”) and ending on December 31, 2016 (the “Consulting Period”).

 

3.                                      Consulting Services.  During the
Consulting Period, the Consultant shall make himself available to serve in an
advisory role with respect to the businesses conducted by the Company as
requested by the Board of Directors or President and Chief Executive Officer of
the Company.  All consulting services shall be provided by Consultant shall be
performed in the South American region, including in Argentina, Brazil,
Colombia, Chile, Peru and Uruguay, unless otherwise mutually agreed.

 

--------------------------------------------------------------------------------


 

4.                                      Independent Contractor Status.  The
Company and the Consultant acknowledge and agree that the Company shall not
exercise general supervision or control over the time, place or manner in which
the Consultant provides services hereunder, and that in performing services
pursuant to this Agreement the Consultant shall be acting and shall act at all
times as an independent contractor only and not as an employee, agent, partner
or joint venturer of or with the Company or any entity for which the Company
provides services.  Consultant shall not be entitled to any payments or benefits
under the Company’s employee benefit plans.  The Consultant acknowledges that he
is solely responsible for the payment of all Federal, state, local and foreign
taxes that are required by applicable laws or regulations to be paid with
respect to the amounts payable to the Consultant hereunder.

 

5.                                      Compensation and other benefits.  In
consideration for the Consulting Services, the Company shall pay the Consultant
(i) an initial lump-sum of US$ 461,650 (four hundred and sixty-one thousand, six
hundred fifty U.S. dollars), within ten (10) business days after the Effective
Date; and (ii) a consulting fixed fee of US$ 19,235.42 (nineteen thousand, two
hundred thirty-five  dollars and forty-two cents in U.S. dollars) per month for
twenty-four (24) months, payable each month within five  (5) business days after
month end.  All payments hereunder shall be deposited by the Company in the bank
account designated by Consultant in writing.  If any change of bank account is
made by Consultant during the term of this Agreement, Consultant shall provide
the Company promptly with the new US bank account number and details. Upon
payment of (i) initial lump-sum; and (ii) all consulting fixed fees (i.e.; 24
monthly payments) Consultant shall not be entitled and/or have any right to
claim the Company to pay any further consulting monthly fixed fee and/or any
other compensation.

 

6.                                      Expenses.  The Company shall reimburse
the Consultant for any reasonable business expenses incurred by the Consultant
in connection with the performance of services described in Section 3.

 

7.                                      Tax Obligations. The Consultant binds
himself to pay and be exclusively responsible for all taxes on the income
received under this Consulting Agreement.  Consultant will provide to the
Company all information required for the Company to issue a 1099 tax form to
Consultant.  Further, Consultant acknowledges that he is fully and exclusively
responsible with regard to all tax liabilities including penalties or fines, and
expressly including actual or potential liabilities arising with the U.S.A.
state or federal revenue services, arising out of payments received of any and
all nature, either for employment and/or  services in connection with his role
as an officer of Ingredion Incorporated, including payments received prior to
the date hereof.  Consistently, Consultant expressly releases and agrees to hold
harmless Ingredion Incorporated, Ingredion Argentina S.A., and/or their
officers, employees, directors and related companies from any tax burden and/or
liability and/or defense, including but not limited to litigation expenses,
other assessments, fines, penalties, and/or interest.

 

8.                                      Confidentiality.  The Consultant shall
not, at any time during or after the Consulting Period, make use of or disclose,
directly or indirectly, any (i) trade secret or other confidential or secret
information of the Company or of any of its

 

--------------------------------------------------------------------------------


 

subsidiaries or (ii) other technical, business, proprietary or financial
information of the Company or of any of its subsidiaries not available to the
public generally or to the competitors of the Company or to the competitors of
any of its subsidiaries (“Confidential Information”), except to the extent that
such Confidential Information (a) becomes a matter of public record or is
published in a newspaper, magazine or periodical or in any other media available
to the general public, other than as a result of any act or omission of the
Consultant, (b) is required to be disclosed by any law, regulation or order of
any court or regulatory commission, department or agency, provided that the
Consultant gives prompt notice of such requirement to the Company to enable the
Company to seek an appropriate protective order, or (c) is necessary to perform
properly the Consultant’s duties under this Agreement.  Promptly following the
termination of the Consulting Period, the Consultant shall surrender to the
Company all records, memoranda, notes, plans, reports, other documents and data,
whether in tangible or electronic form, which constitute Confidential
Information which he may then possess or have under his control (together with
all copies thereof).

 

9.                                      Noncompetition; Nonsolicitation.

 

(a)                                 The Consultant agrees that during the
Consulting Period and for a period of one year thereafter he shall not in any
manner, directly or indirectly, through any person, firm or corporation, alone
or as a member of a partnership or as an officer, director, stockholder,
investor or employee of or consultant to any other corporation or enterprise or
otherwise, engage or be engaged, or assist any other person, firm, corporation
or enterprise in engaging or being engaged, in any business, in which the
Consultant was involved or had knowledge, being conducted by, or contemplated
by, the Company or any of its subsidiaries during the Consulting Period in any
geographic area in which the Company or any of its subsidiaries is then
conducting such business.  Without limiting the foregoing, Consultant shall not,
directly or indirectly, other than on Ingredion’s  behalf, participate or become
involved as an owner, partner, member, director, officer, employee, or
consultant, or otherwise enter into any business relationship, with any
individual or entity anywhere in the world that develops, produces,
manufactures, sells, or distributes starch, sweetener, or other products
produced or marketed by Ingredion or that could be used as a substitute for such
products including, but not limited to, Tapioca, Manioc, Yucca, Rice or Potato
starches, flours, syrups, and sweeteners; Dextrose, Stevia-based or other high
intensity sweeteners, Glucose, Polyols, HFCS, High Maltose syrup, and
Maltodextrin sweeteners; Prebiotics; Omega-3; Plant derived calcium and
minerals; Inulin fibers; Resins used in adhesives and fragrances; Corn oil;
Gluten protein; and Caramel Color, and specifically including but not limited to
the following entities that manufacture such or similar products:  ADM, Cargill,
Bunge, Roquette, Penford, Staley, Tate & Lyle, Avebe, Arcor, Bunge,
Tereos/Syral, CP Kelco, and Halotek, including subsidiaries or divisions thereof
or any entity which succeeds to the relevant business.

 

(b)                                 The Consultant further agrees that during
the Consulting Period he shall not (i) in any manner, directly or indirectly,
induce or attempt to induce any employee of the Company or any of its
subsidiaries to terminate or abandon his or her employment for any purpose
whatsoever or (ii) in connection with any business to which

 

--------------------------------------------------------------------------------


 

Section 9(a) applies, call on, service, solicit or otherwise do business with
any customer of the Company or any of its subsidiaries.

 

(c)                                  Consultant further acknowledges that his
compensation hereunder encompasses the non-competition covenant agreed herein.

 

10.                               Jurisdiction.  Any dispute or controversy
between the Company and the Consultant, whether arising out of or relating to
this Agreement, the breach of this Agreement, or otherwise, shall be settled
before the courts of Buenos Aires, Argentina with competent jurisdiction.

 

11.                               Enforcement.  The parties hereto agree that
the Company and its subsidiaries would be damaged irreparably in the event that
any provision of Sections 8 and 9 of this Agreement were not performed in
accordance with its terms or were otherwise breached and that money damages
would be an inadequate remedy for any such nonperformance or breach. 
Accordingly, the Company and its successors and permitted assigns shall be
entitled, in addition to other rights and remedies existing in their favor, to
an injunction or injunctions to prevent any breach or threatened breach of any
of such provisions and to enforce such provisions specifically (without posting
a bond or other security).  The Consultant agrees that he will submit himself to
the personal jurisdiction of the courts of Buenos Aires, Argentina in any action
by the Company to enforce an award against him or to obtain interim injunctive
or other relief pending decision.

 

12.                               Representations.  The Consultant represents
and warrants to the Company that the execution, delivery and performance of this
Agreement by the Consultant does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Consultant is a party or by which he is bound.

 

13.                               Survival.  Sections 8 and 9 of this Agreement
shall survive and continue in full force and effect in accordance with their
respective terms, notwithstanding any early termination of the Consulting
Period.

 

14.                               Notices.  All notices, requests or other
communications provided for in this Agreement shall be made, if to the Company,
to Senior Vice President Human Resources, Ingredion Incorporated, 5 Westbrook
Corporate Center, Westchester, Illinois  60154  U.S.A., fax +1-708-551-2895, and
if to the Consultant, to the Consultant’s address, Rondeau 1247, Becar (1643),
Buenos Aires, Argentina.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when
(i) delivered personally or by overnight courier, or (ii) sent by facsimile,
with the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section.

 

15.                               Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or

 

--------------------------------------------------------------------------------


 

unenforceable in any respect under applicable law or rule in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

16.                               Entire Agreement.  This Agreement constitutes
the entire agreement and understanding between the parties with respect to the
subject matter hereof and supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related in any manner to the subject matter hereof.

 

17.                               Successors and Assigns.  This Agreement shall
be enforceable by the Consultant and his heirs, executors, administrators and
legal representatives, and by the Company and its successors and assigns.

 

18.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of Argentina.

 

19.                               Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only by the written agreement of the Company
and the Consultant, and no course of conduct or failure or delay in enforcing
the provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

20.                               Counterparts.  This Agreement may be executed
in two counterparts, each of which shall be deemed to be an original and both of
which together shall constitute one and the same instrument.

 

— Reminder of page intentionally blank -

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

INGREDION INCORPORATED

 

 

 

By:

 

 

 

/s/ Diane J. Frisch

 

Diane J. Frisch

 

Senior Vice President, Human Resources

 

 

 

 

 

Accepted:

 

 

 

 

 

/s/ Julio dos Reis

 

Julio dos Reis

 

 

 

 

 

Witnesses:

Witnesses:

 

 

 

 

 

 

 

1.

 

 

2.

 

 

--------------------------------------------------------------------------------